DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-20, in the reply filed on 10/24/2022 is acknowledged.

Status of the Claims
	Claims 16 and 21-29 are pending and are subject to this Office Action. Claims 1-15 and 17-20 have been canceled. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig 2A – reference numbers 33, 35, 37, and 10 ([0034]);
Fig. 2B – reference numbers 43, 146, and 47 ([0036]); 82 and 45 ([0040]); 63, 162, 52, and 52’ ([0042]); 70 and 164 ([0043]); 52 ([0044]); 58 ([0045]); 53 and 57 ([0047]); and 80 ([0049]); and
Fig. 3A and 3B – reference numbers 122, 324, 326, and 358 ([0052]); and 282 ([0053])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “164b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "322" and "332" have both been used to designate an oil stream that is passed into stabilizer 240. It is not clear whether the two numbers were meant to be the same and was mistakenly written as both 322 and 332. The Examiner notes that the specification should be amended if the numbers are meant to be the same. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
Reference number 55, described as a heater treater gas outlet in paragraph [0046] and [0049] of the specification, is used to label an oil recirculation pump in Fig. 2B. Paragraph [0048] recites “A pump (not shown in the FIG.2B) moves oil recirculation stream 152b from heater treater oil outlet 53”. However, contrary to the specification, the pump is illustrated and reference number 55 should be denoting a gas outlet that is associated with line 154. 
FIG 3A and 3B are unclear because the flow of each of the solid and dashed lines is unclear. It is not clear whether the lines are going to or from a certain apparatus. The direction of the lines should be clearly indicated for complete understanding of the drawings.
FIG 3A includes a number of additional lines and structures that are not labeled nor defined in the specification. It is unclear whether they are additional tanks, compressors, condensers, or equipment and how they relate to the previously labeled features. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Table 1 on page 11 of the specification is illegible and would appear to be improperly formatted for the document. There are reference numbers that do not appear to be properly aligned with a column or stream, and the first half of the table appears to be hidden behind the second half of the table.   
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22, line 3: the abbreviation “BPD” should be written out in the first occurrence of the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite for reciting “recirculating a portion of the stabilized oil stream to the heater treater to produce a third oil stream” because it is not clear whether the third oil stream is produced as a product of the heater treater or if the claim was meant to be interpreted as the portion of the stabilized oil stream that is recirculated is a third oil stream. The specification and drawings appear to illustrate that a portion of the stabilized oil stream is separated and recirculated as a third oil stream 152b (see FIG. 2B). The third oil stream is not a distinct and separate output from the heater treater as the third gas stream, water and stabilized oil stream appear to be. Therefore, it does not appear that the heater treater produces a third oil stream, but rather that a portion of the stabilized oil stream is recirculated to the heater treater as a third oil stream. Appropriate clarification and/or correction is requested. For purposes of examination, the claim will be interpreted as the third oil stream is the portion of stabilized oil stream that is recirculated to the heater treater. 
Claim 24 is also rejected under 35 U.S.C. 112(b) by virtue of its dependency on claim 23.
Claim 25 is indefinite for reciting “providing a conditioned portion of the VRU gas output to a user” because it is unclear what steps may or may not be encompassed by the scope of the limitation. The claim implies that a portion of the VRU gas output is conditioned in order to provide a conditioned portion. As the Applicant’s invention is directed to a conditioning process, it is not clear whether the VRU gas output itself may be considered a conditioned VRU gas output or if the gas output must be treated in some manner to be considered a conditioned VRU gas output. Claim 26, which depends from claim 25, recites that providing the conditioned portion of VRU gas output to the user includes using a compressor. However, it is not clear whether the compressor is being used as a means to provide/transport the conditioned portion, or if the compressor is used to produce the conditioned portion (i.e. a portion of the VRU gas output is compressed to form the conditioned portion). As the specification does not appear to explicitly disclose what features result in “a conditioned portion” versus a non-conditioned portion, and fail to disclose what steps, if any, are required to achieve the claimed “conditioned portion”, the scope of the claim remains unclear and the claim is rejected. 
Claim 26 is also rejected under 35 U.S.C. 112(b) by virtue of its dependency on claim 23.


Allowable Subject Matter
Claims 23 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a method of increasing swell in an oil conditioning process as recited in claim 16. Specifically, no prior art discloses a combination of a stabilizer tower and a heater treater for treating a oil stream separated from a live crude oil. The use of a separator, stabilizer tower, and heater treater for oil conditioning is not taught or suggested in the prior art.
Adler et al. (US 2016/0008742 A1), directed to controlling an oil separation system, discloses a method comprising:
passing a live crude oil from one or more wells 101 into a two-phase separator 200 to separate a first gas stream from a liquid stream ([0033]; [0035]); and
passing the liquid stream into a three-phase separator 300, a heater treater, to separate gas, oil and water ([0032]; [0033]; [0036]). 
Adler further discloses that the oil separation system may comprise a plurality of two-phase separator 200 and/or the three-phase separator 300 ([0032]). While Adler may suggest a plurality of two-phase and three-phase separators, Adler is not considered to disclose or reasonably suggest a stabilizer tower as claimed. A stabilizer tower is a specific type of separation tower that functions in a distinct manner from the two-phase and three-phase separators disclosed by Adler. As such, a second two-phase separator, which separates based on specific gravity of each of the gas and liquid, may not be considered a stabilizer tower, nor can an additional three-phase separator/heater treater read on the claimed stabilizer tower. As will be discussed below, heater treaters are substantially different from stabilizer columns as recognized in the prior art. 

Niccum et al. (US 2017/0121610 A1), directed to crude stabilizer process, discloses a method comprising:
transferring a crude into a feed system and processing the crude in the feed system;
transferring the crude form the feed system to a stabilizer column;
transferring a vapor of the crude from the stabilizer column directly to a compressor of an overhead system ([0012]; [0019]; [0023]; [0024]).
Niccum teaches that conventional stabilization units, often referred to as “heater treaters”, can be used to stabilize crude, but are inefficient. The conventional stabilization units utilize high amounts of energy to operate and fractionate poorly ([0006]). Niccum discloses that conventional stabilizer columns are more efficient than field heater treaters ([0007]). Niccum discloses a method that utilizes a stabilizer column and fails to teach a combination of a stabilizer column and heater treater. Niccum is considered to reasonably teach away from using heater treaters due to their inefficiency. It is also noted that Niccum fails to explicitly disclose that the feed system is a separator that separates crude oil into a first gas stream and a first oil stream, and passing the first oil stream to the stabilizer column. 

Nanda et al. (US 2022/0325188 A1), directed to crude oil stabilization, discloses a method comprising:
subjecting a well fluid 110 to a high pressure separation in a High Pressure Separator (HPS) unit 102 to separate a first gas stream 115 and water 113 from an un-stabilized oil 112 ([0020]); 
directing the un-stabilized oil 112 to a heat three-phase separator 104 to separate a gas product 152 from the oil ([0021]); and 
passing the gas product 152 into a vapor recovery unit (VRU) 106 ([0026]).
Nanda fails to disclose passing the un-stabilized oil to a stabilizer tower to separate a second gas from un-stabilized oil, and subsequently passing the un-stabilized oil to a heater treater/3-phase separator. 

Schmidt (US 2022/0298438 A1), directed to hydrocarbon recovery, discloses a method comprising: 
flowing a crude oil 2 into a 2-phase separator 4 to separate gas from oil ([0051]);
passing the oil from the 2-phase separator 4 into a heater treater 10 to create a treated oil ([0052]); and 
flowing the treated oil into a storage tank 14 ([0052]).
Schmidt fails to disclose passing the oil to a stabilizer tower to separate a second gas from the oil and create a second oil stream, which is subsequently passed to the heater treater. 

The prior art fails to disclose or reasonably suggest a process for treating/conditions/stabilizing a live crude oil as claimed, wherein a live crude oil is first separated in a separator to produce a first gas stream and first oil stream, separating the first oil stream in a stabilizer tower to produce a second gas stream and a second oil stream, and separating the second oil stream in a heater treater to produce a third gas stream and a stabilized oil stream, wherein the third gas stream is combined with the second gas stream as claimed. As such, claims 16, 21-22, and 27-28 are indicated as containing allowable subject matter. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772